PER CURIAM.
This attorney-discipline proceeding is before the Court upon the complaint of the Florida Bar and the report of the referee, filed with the Court pursuant to the Florida Bar Integration Rule, article XI, Rule 11.-06(9). See Art. V, § 15, Fla.Const.
The referee found that in seven separate instances involving seven different clients, respondent received monies in trust for investment purposes. Respondent failed in her duties to remit earnings and to return principal on demand. Eventually she misappropriated the funds, apparently to her own use. The amounts given to her in trust by these various clients were quite sizable. She ultimately was faced with outstanding claims for the return of funds in excess of a quarter million dollars.
Respondent has not petitioned for review of the referee’s report. We adopt the referee’s findings of fact.
Mrs. Quejado-Green has demonstrated her lack of fitness for the practice of law. We order her disbarred immediately. We also assess against her the costs of this proceeding in the amount of $1,006.56.
It is so ordered.
ADKINS, Acting C. J., and BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.